I concur in the conclusion reached by HENWOOD, C., in affirming the judgment.
Section 3270, Revised Statutes 1919, provides that:
"Every person who shall maliciously, forcibly or fraudulently lead, take or carry away, or decoy or entice away any child under the age of twelve years, with the intent to detain or conceal such child from its parent, guardian or other personStatute.  having the lawful charge of such child, shall, upon conviction, be punished by imprisonment in the penitentiary not exceeding twenty years, or in a county jail not less than six months, or by fine not less than five hundred dollars."
In this case the child, seven years of age, was forcibly taken away and detained for two hours. The kidnapping statute, number 3268, precedes this. The statute under consideration was evidently intended to cover any case of taking away and detaining, which would not come within the terms of the kidnapping statute. This section, number 3270, places no limit of time upon the detention or concealment, nor does it require that the child taken away shall be detained. It requires only that the child shall be taken away with the intent to detain it. That intent is manifest in this case because the child was in fact detained from her parent for two hours. The only intent required to be proven in the terms of the statute, as applied to this case, is the intent to detain. The child was returning home *Page 216 
from school at the time the defendant took her in his automobile, as described in the evidence.
The defendant fell short of accomplishing the most heinous crime, but was guilty of two or more crimes of a less flagrant nature. The only penalty which really reaches the case, adequate to meet the offense, is provided in Section 3270.
The Legislature in enacting this section probably had in mind just such a case as this, or something similar to it, which would not fall within the terms of the kidnapping statute. But if they did not, this is a species of crime which comes within thegenus defined in the section, and is covered by it. [State v. Morro, 313 Mo. l.c. 122-123.]
For these reasons I concur.